DETAILED ACTION
Claims 1-21 are presented for examination.
Claims 1, 20 and 21 were amended.
This is a Non-Final Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive.
With respect to 112(a) rejection, examiner has withdrawn the enablement rejection but has given a new written description rejection, there is no support provided for “anticipated search performance” Paragraphs 16 and 28-30 disclose determining if it is “optimal”  searching first with full text search or not was the closest examiner could find.

With respect to applicant’s argument in regards to claims 1, “determining, transparent to a user that submitted a search request, an order for performing a query against a first mapping and a the query is first routed. In summary, if the query involves text matching (e.g., a full text search) within reports, the query is passed to the full text database 13. If the query does not involve text matching within reports, the query is passed to the relational database 11.”   These teaches explicitly teach that an original query is submitted based on which, a series of request can be made and determination for the requests can be made to which database should be utilized first or second for searching.
Applicant further argues on page 10, Karaev discloses routing queries to a database based on whether a full text is needed or not, and does not query more then one database. Examiner respectfully disagrees and as has argued above, the mapped teaches do suggest that more then one database is accessed during querying process.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 20 and 21  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 does not include the term “…search performance”. In view of BRI and compact prosecution, examiner is interpreting the term based on Paragraphs 16 and 28-30 disclose determining if it is “optimal”  searching first with full text search or attribute searches.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 21 and 22 of Patent No. US 10,210,203.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 10,210,203
1, 20, 21
1, 21, 22


Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 19 of Patent No. US 9,069,813.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application 
US Patent: US 9,069,813 
1, 20, 21
1, 11 and 19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 11 and 19 of Patent No. US 8,560,525.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application
US Patent: US 8, 560,525
1, 20, 21
1, 11 and 19


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 and 15 of Patent No. US 8,027,970.  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Instant Application
US Patent: US 8,027,970
1, 20, 21
1, 14 and 15


This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karaev et al. (US 5,802,518 - IDS) in view of Irle et al. (US 2004/0162816 - IDS) 

1.    Karaev A system, comprising:

determine, transparent to a user that submitted a search request, an order for performing a query against a first mapping and a second mapping, wherein the query corresponds to the search request, the first mapping storing a mapping of objects to one or more stored relationship databases, and the second mapping storing a mapping of objects to index schemas, wherein the submitted search request is an original search request and the order determination includes executing the original search request (Col 4: lines 17-26 – teaches a transparent query which is modified without user intervention, to be presented to one of the databases; Col 10: lines   31-39 – requests a “report query form”  - for which the system has to make two queries); and
select a first query language or a second query language to execute the query, wherein selection of the first query language or the second query language is based at least in part on the order for performing the query (Col 10: lines 44-50 – teaches that when the query is made to the server, the server selects appropriate database, i.e., an order for performing the query based on the query presented); and 
a memory coupled to the processor, wherein the memory is configured to provide the processor with instructions (Fig 1: 4 – web server).
Karaev does not explicitly teach or disclose, 
…wherein the submitted search request is an original search request and the other determination includes executing the original search request.
performing a first query using an original query’s results defining the first query based on an anticipated search performance; and  perform a second query formed from the results of the first query or portion of the original query.

performing a first query using an original query’s results defining the first query based on an anticipated search performance; and  perform a second query formed from the results of the first query or portion of the original query.	(Paragraphs [0032]-[0034], Fig 3, 302, 304, 310 – further teaches that appropriate attribute and/or full text searches are performed, which is in accordance to the search criteria based on a determination, based on which the system can determine the order of searches,  such as the searches can be performed in parallel);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains  to modify the method of Karaev, because both Irle and Karaev are analogous art in the area of database and information retrieval and by allowing Irle to determine transparently to the user, would allow Irle to provide different users with different views of the information, thus, allowing for customized views of requested information (Col 2: lines 37-43, Karaev).

2.    Irle and Karaev teach, The system of claim 1, wherein the at least one processor is further configured to: select a first query language or a second query language to execute the query, the first query language corresponding being determined based at least in part on the first mapping, and the second query language being determined based at least in part on the second mapping (Col 4: lines 15-32 – depending on which database is chosen appropriate query language would be used to access, Karaev).

3.    Irle and Karaev teach, The system of claim 2, wherein selection of the first query language or the second query language is based at least in part on the order for performing the (Col 4: lines 15-32 – teaches accessing different databases, Karaev; Fig 3: 306 or 310 – performing searches based on the query, wherein the query language is based on the type of query; Fig 3:312, Paragraph [0034] – teaches that the execution of the query is based on the search criteria, therefore, the order for performing the query is based on the search criteria, such as if the query must be performed in parallel).

4.    Irle and Karaev teach, The system of claim 1, wherein the at least one processor is configured to translate the search request, the translating the search request being transparent to a search requestor (Col 4: lines 17-26 – teaches a transparent query which is modified without user intervention, to be presented to one of the databases, Karaev)

5.    Irle and Karaev teach, The system of claim 1, wherein the first mapping comprises a mapping of an object to at least one of the one or more stored relationship databases, and the object comprises a complex object (Paragraph [0030] – teaches converting business objects into an unstructured linear version of the entire attribute content of the business object which is equivalent of a full text search, Fig 3:310 – attribute search and full text search, Irle).

Irle and Karaev teach, The system of claim 1, wherein the object comprises a content management system stored object (Paragraph [0002], SAP and other content management systems store objects, Irle).

7.    Irle and Karaev teach, The system of claim 1, wherein the at least one processor is configured to translate the search request, the translating the search request comprising translating a portion of the search request (Fig 3: 310 and 308 – based on the search input, the query is transformed to search the full text search or attribute search and search is performed on the appropriate indices, Irle)

8.    Irle and Karaev teach, The system of claim 1, further comprising an interface to receive the search request (Fig 5, 6A-E and 7:708 – displays search interface, Irle)

9.    Irle and Karaev teach, The system of claim 1, wherein the first query language is associated with a relational database system (Fig 6B and 6C: 606, 608 and 610 Paragraph [0034] - . the text search input (606) combined with Author input (608) and Object type input (610) makes a complex object this is translated to do an attribute search and a full text search as defined by Fig 3:310 – an attribute search is performed by a search engine based on the restriction conditions, which is a first query language, second query language is the translated input search string into a full text search query, Irle).

10.   Irle and Karaev teach, The system of claim 1, wherein the second query language is associated with a full text index search system (Fig 3: 310 and 308 – based on the restrictions from the search criteria and search input (Fig 6B and 6C: 606), the query is transformed to search the full text search on the appropriate search engine, Irle).

11.   Irle and Karaev teach, The system of claim 1, wherein the first query language is selected in the event that full text search is not supported (Paragraph [0009], Fig 3: 304 - if a restriction is present then attribute search is performed, further in combination with paragraph [0009] teaches that any combination of full text search, object search or a combination thereof is support by the system, Irle).

12.    Irle and Karaev teach, The system of claim 1, wherein the second query language is selected in the event that full text search is supported (Paragraph [0009], Fig 3: 304 - if a restriction is not present then a full text search is performed, further in combination with paragraph [0009] teaches that any combination of full text search, object search or a combination thereof is support by the system, Irle).

13.    Irle and Karaev teach, The system of claim 1, wherein the first query language is selected in the event that searching first with full text search is not optimal (Paragraph [0009], Fig 3: 304 - if a restriction is present then attribute search is performed, further in combination with paragraph [0009] teaches that any combination of full text search, object search or a combination thereof is support by the system based on if a restriction is present or not.  If a restriction is not present a full text search is more optimal to perform, and if a restriction is present then an attribute indexed search would be more optimal to be performed, Irle)

14.    Irle and Karaev teach, The system of claim 1, wherein the second query language is selected in the event that searching first with full text search is optimal (Paragraph [0009], Fig 3: 304 - if a restriction is present then attribute search is performed, further in combination with paragraph [0009] teaches that any combination of full text search, object search or a combination thereof is support by the system based on if a restriction is present or not.  If a restriction is not present a full text search is more optimal to perform, and if a restriction is present then an attribute indexed search would be more optimal to be performed)

15.    Irle and Karaev teach, The system of claim 1, wherein the processor is further configured to determine whether to select the first query language or the second query language to execute the query based at least in part on whether running the query using at least the first query language is more optimal than running the query using the second query language and not the first query language (Fig 3: 304, - teaches that determining if restrictions are present in the search criteria based on this determination selecting first or second query language, i.e. attribute based query searching or full text searching. This determination is based on optimization because the system design determines that if restrictions are not present then its optimal to do a full text search and if it present than to do the attribute searching would be more optimal, Irle).

16.    Irle and Karaev teach, The system of claim 1, wherein selection of the first query language of the second query language to execute the query is transparent to the user that (Fig 3: 302, Paragraph [0032] – teaches that the user input consists of restrictions or free form therefore, the language selection by the system is transparent to the user, because if the user includes restrictions and business object type formatting then the user knows the system would use the particular query language to execute the query and if user uses free form than the user knows and wants the system to perform a full text searching, therefore based on the search query formatting, it’s clear and transparent to the user which query language the system would select to execute the query, Irle; Col 4: lines 17-26 – teaches a transparent query which is modified without user intervention, to be presented to one of the databases, Irle)

17.    Irle and Karaev teach, The system of claim 1, wherein to determine the order for performing a query against the first mapping and the second mapping comprises determining whether to perform the query against the first mapping in parallel with performing the query against the second mapping (Paragraph [0034], Fig 3: 310 – teaches that the system can perform a full text search (first portion of the query utilizing first query language) and a attribute search (second portion of query utilizing second query language),  in parallel, furthermore, Fig 2: 204 teaches that the search criteria’s can be send to multiple search engines based on the type of search criteria, Irle).

18.   Irle and Karaev teach, The system of claim 1, wherein to determine the order for performing a query against the first mapping and the second mapping comprises determining the order for serially querying the first mapping and the second mapping (Paragraph [0034], Fig 3: 310 – teaches that the system can perform a full text search (first portion of the query utilizing first query language) and a attribute search (second portion of query utilizing second query language),  in serial furthermore, Fig 2: 204 teaches that the search criteria’s can be send to multiple search engines based on the type of search criteria, in serial, Irle).

19.    Irle and Karaev teach, The system of claim 1, wherein to execute the later executed portion of the query is based at least in part on results of the earlier executed portion of the query comprises using the results of the earlier executed portion of the query in connection with performing the later executed portion of the query (Fig 3:316 – teaches doing further searches utilizing the results, Irle).

Claims 20 and 21 are similar to claim 1 hence rejected similarly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMRESH SINGH/
Primary Examiner, Art Unit 2159